United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2353
Issued: June 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2009 appellant filed a timely appeal from the September 1, 2009 merit
decision of the Office of Workers’ Compensation Programs concerning an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to show that appellant
received a $3,689.38 overpayment of compensation; and (2) whether the Office abused its
discretion by refusing to waive recovery of the overpayment.
FACTUAL HISTORY
The Office accepted that on July 16, 1990 appellant, then a 50-year-old blind
rehabilitation specialist, sustained a work-related permanent aggravation of angina. Appellant
received compensation from the Office for periods of disability. He retired from the employing

establishment in 1991. In an “Option B Election Form” signed on December 6, 2004, appellant
elected to freeze all of his Option B life insurance at its value when he turned 65 years old.1
In a June 8, 2009 worksheet, Tim Cooper, an Office benefits technician, provided
calculations showing a $3,689.38 overpayment of compensation. He indicated that mistakes in
withholding life insurance premiums resulted in amounts of compensation being owed to
appellant and amounts which constituted overpayments of compensation to appellant.
Mr. Cooper asserted that appellant was owed $76.82 because between June 26, 1994 and
October 30, 2004 improper figures were used for basic life insurance premiums. Appellant was
owed $567.60 because between September 4, 2005 and December 20, 2008 the Office
improperly deducted basic life insurance premiums as he was over 65 years old during this
period. Mr. Cooper claimed that appellant received a $663.53 overpayment because basic life
insurance premiums were not deducted between June 1, 1991 and June 25, 1994. Appellant was
owed $879.84 because between September 4, 2005 and April 11, 2009 postretirement “0 percent
reduction premiums” were deducted instead of “50 percent reduction premiums.” He received a
$1,148.16 overpayment because a “postretirement under deduction of premiums” was made
between June 26, 1994 and June 15, 2002. Mr. Cooper asserted that appellant received a
$3,402.05 overpayment because “Optional B freeze payments” were not collected between
December 1, 2004 and September 3, 2005. To conclude that appellant received a $3,689.38
overpayment of compensation, Mr. Copper offset the amounts owed to appellant against the
amounts found to constitute overpayments of compensation.
In a July 31, 2009 notice, the Office advised appellant of its preliminary determination
that he received a $3,689.38 overpayment of compensation for the period June 1, 1991 to
June 25, 1994 “because Optional B freeze premiums were not being collected.” It also made a
preliminary determination that he was not at fault in the creation of the overpayment. The Office
advised appellant that he could submit evidence challenging the fact, amount, or finding of fault
and request waiver of the overpayment. It requested that appellant complete and return an
enclosed financial information questionnaire within 30 days even if he was not requesting waiver
of the overpayment.
In a September 1, 2009 decision, the Office determined that appellant received a
$3,689.38 overpayment of compensation and found that the overpayment was not subject to
waiver. It indicated that it was attaching a memorandum explaining this decision but no such
memorandum was attached.2

1

Appellant turned 65 years old on October 18, 2004.

2

Appellant did not submit a completed financial information questionnaire or any other evidence or argument
within the allotted time. The Office did not make a formal ruling regarding a payment plan for recovery of the
overpayment and this matter is not currently before the Board.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act3 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.4 Section 8129(a) of the Act provides, in
pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”5
Under the Federal Employees’ Group Life Insurance Program (FEGLI), most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options.6 The coverage for basic life insurance is effective unless waived7 and the
premiums for basic and optional life coverage are withheld from the employee’s pay.8 While the
employee is receiving compensation under the Act, deductions for insurance are withheld from
the employee’s compensation.9 At separation from the employing establishment, the FEGLI
insurance will either terminate or be continued under “compensationer” status. If the
compensationer chooses to continue basic and optional life insurance coverage, the schedule of
deductions made will be used to withhold premiums from his or her compensation payments.10
When an underwithholding of life insurance premiums occurs, the entire amount is deemed an
overpayment of compensation because the Office must pay the full premium to the Office of
Personnel Management (OPM) upon discovery of the error.11
In determining a claimant’s entitlement to compensation benefits, the Office is required
by statute and regulation to make findings of fact.12 Office procedure further specifies that a
final decision of the Office must include findings of fact and provide clear reasoning which
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8702(a).

7

Id. at § 8702(b).

8

Id. at § 8707.

9

Id. at § 8707(b)(1).

10

Id. at § 8706(b).

11

5 U.S.C. § 8707(d); see Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997).

12

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office “shall contain findings of fact and a statement of reasons.”

3

allows the claimant to “understand the precise defect of the claim and the kind of evidence which
would tend to overcome it.”13 These requirements are supported by Board precedent.14
ANALYSIS -- ISSUE 1
The Board finds that the Office did not meet its burden of proof to show that appellant
received a $3,689.38 overpayment of compensation.
In a July 31, 2009 notice, the Office advised appellant of its preliminary determination
that he received a $3,689.38 overpayment of compensation for the period June 1, 1991 to
June 25, 1994 “because Optional B freeze premiums were not being collected.” However, this
extremely brief explanation of the creation of the overpayment would not adequately apprise
appellant of how the Office believed that the claimed overpayment was created. Given the
Office’s failure to explain how the overpayment occurred, appellant would not understand the
precise defect of his claim and the kind of evidence which would tend to overcome it.
It appears that the Office’s calculation of the claimed overpayment was far more
complicated. The Office appears to have based its finding of an overpayment on a series of
mistakes made in deducting life insurance premiums, some of which resulted in overpayments to
appellant and some of which resulted to amounts being owed to appellant. The record contains a
June 8, 2009 worksheet in which Mr. Cooper, an Office benefits technician, provided
calculations ostensibly showing a $3,689.38 overpayment of compensation. There is no
indication that appellant was provided with this worksheet in connection with the Office’s
preliminary overpayment determination or that he otherwise was apprised of the reasoning
contained therein.15
For these reasons, the Office did not meet its burden of proof to show that appellant
received a $3,689.38 overpayment of compensation. As noted above, its burden of proof

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

14

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

15

Moreover, it should be noted that the bases for a number of the calculations contained in the worksheet are not
adequately explained or supported with documentation. For example, Mr. Copper claimed that appellant received a
$663.53 overpayment because basic life insurance premiums were not deducted between June 1, 1991 and
June 25, 1994. The record reveals that appellant retired in 1991 but it does not contain any documents showing
whether or when he elected to have basic life insurance coverage after his retirement. Mr. Cooper asserted that
appellant received a $1,148.16 overpayment because a “postretirement under deduction of premiums” was made
between June 26, 1994 and June 15, 2002. However, there is no explanation of the nature of these premiums or why
it was felt that they were not fully deducted for this period. Mr. Cooper stated that appellant received a $3,402.05
overpayment because “Optional B freeze payments” were not collected between December 1, 2004 and
September 3, 2005, but the Office’s preliminary overpayment determination indicated that this noncollection
occurred between June 1, 1991 and June 25, 1994.

4

includes providing a given claimant with fact findings and reasoning which would allow the
claimant to understand the precise nature of the determination being made by the Office.16
CONCLUSION
The Board finds that the Office did not meet its burden of proof to show that appellant
received a $3,689.38 overpayment of compensation.
ORDER
IT IS HEREBY ORDERED THAT the September 1, 2009 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

On appeal appellant argued that health problems prevented him from challenging the fact and amount of the
claimed overpayment and from providing evidence showing that it should be waived. The Board notes that the
evidence of record does not clearly show whether appellant was too ill to respond to the Office’s preliminary
overpayment determination. Because the Office has not established the existence of an overpayment, it is not
necessary to consider whether the Office abused its discretion by refusing to waive recovery of the overpayment.

5

